Citation Nr: 0111047	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied service connection for bilateral hearing loss 
and for tinnitus.  Thereafter, the veteran perfected a timely 
appeal with respect to these denials.  

In October 1999, the Board determined that the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus were well grounded.  Additionally, the Board 
remanded these issues to the RO for further evidentiary 
development.  

Subsequently, by a May 2000 rating action, the RO granted 
service connection for hearing loss of the left ear and 
assigned a noncompensable evaluation to this disability, 
effective from October 1998.  The RO also continued to deny 
service connection for hearing loss of the right ear and for 
tinnitus. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board remanded the veteran's case to the 
RO in October 1999 for further evidentiary development.  The 
Board asked that the veteran be accorded a VA examination by 
a specialist in ear disorders to determine the nature and 
extent of any hearing loss and tinnitus that he may have.  
Additionally, the Board asked that the examiner conducting 
the evaluation express an opinion as to the etiology of any 
hearing loss and/or tinnitus shown, and, as to whether any 
such findings were related to service, including in-service 
noise exposure.  The Board requested that, if the examiner 
determined that hearing loss was present at the time of 
induction into active duty, he render an opinion as to 
whether it is as likely as not that the preservice hearing 
loss was aggravated by service.  

Pursuant to the Board's October 1999 remand, the veteran 
underwent a VA audiological evaluation in February 2000.  The 
audiologist diagnosed moderately severe sensorineural hearing 
loss bilaterally.  The examiner obtained from the veteran a 
history of his noise exposure, including in-service noise 
exposure from crawling under gunfire during basic training as 
well as post-service exposure to noise from periodically 
working in paper mills over a 30-year period and occasionally 
hunting in the past 30 years.  The veteran also reported 
having a history of constant tinnitus since his first night 
of basic training.  

After reviewing the veteran's audiological test history, the 
examiner concluded that the veteran had mild hearing loss 
present when he was inducted into service and that he then 
experienced a further decline of high frequency hearing 
acuity in his left ear.  The examiner stated that possible 
contributing factors to the veteran's hearing loss included 
periodic noise exposure in paper mills over a 30 year period 
as well as occasional recreational noise exposure from 
hunting over the past 30 years.  The examiner did not express 
an opinion regarding the etiology of the moderately severe 
sensorineural hearing loss of the veteran's right ear or the 
tinnitus.  As such, the Board feels that a specialized 
examination is warranted.  

Further review of the claims folder indicates that the 
Alabama Department of Veterans Affairs is serving as the 
veteran's representative.  However, the claims folder does 
not contain the appropriate document appointing this service 
organization as the veteran's representative. 

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide the veteran 
with the appropriate form to appoint his 
desired representative.  Upon receipt of 
the completed form, the RO should 
associate the document with the veteran's 
claims folder.  

3. A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of the veteran's 
tinnitus and right ear hearing loss.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to an audiological 
evaluation, any other specialized testing 
deemed necessary should be performed.  

The examiner is requested to obtain a 
detailed history of the veteran's 
inservice and postservice noise exposure.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether any current right 
ear hearing loss or tinnitus shown on 
examination is as likely as not related 
to the veteran's period of active 
military duty, including any in-service 
noise exposure.  If the examiner 
determines that the veteran has right ear 
hearing loss that was present at the time 
of his induction into active duty, the 
examiner should render an opinion as to 
whether it is as likely as not that the 
preservice right ear hearing loss was 
aggravated by the in service noise 
exposure.  A complete rationale for all 
opinions expressed should be provided.  

4.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




